DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/22; 8/23/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 8/23/22 has been accepted and entered.  Accordingly, Claims 1, 5-6, 12-13, and 17-18 have been amended. 
Claims 1-20 are pending in this application. 
In view of the terminal disclaimer filed, the previous double patenting rejection to claims 1-20 is withdrawn.  In view of the amendment, the previous rejections to claims 1-11 and 13-20 under 35 U.S.C. §112(b) are withdrawn.  

Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive. More specifically. Applicant argues that the combined references do not teach now amended limitation. “receive a service definition for a service, wherein the service definition specifies an identifier of a backend virtual network for the service” because Kim et al. does not teach that the service specification includes an ‘identifier of a backend virtual network’ as recited in amended independent claim 1 (pages 10-12).  Examiner respectfully disagrees with the Applicant. 
Kim et al. teaches that the service attribute detail information includes information on the MDC, virtual (network) function and application server (par [0045][0049][0050])).  Further, Kim et al. teaches that the service orchestration planner analyzes the service specification and recognizes the capacity and the function of the MDC required by the service attribute detail information of the service specification (par [0071]; FIG. 5).  MDC includes at least one virtual function or an application server (par [0033]).  With identifier of (i.e., capacity and function of the MDC), orchestration planner specifies an MDC candidate satisfying the requirement specified in the service attribute detail information of the service specification (par [0072]; FIG. 5).  Therefore, the capacity and function specified by the service attribute detail information are identifiers of a backend virtual network for the service.  
However, to advance the prosecution, the new rejection addressing newly introduced limitation is made in the Office Action below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 12-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication No. 2016/0294643) and further in view of Berenberg et al. (U.S. Patent No. 10,812,366).

Regarding Claim 1, Kim teaches A system (Kim teaches a system and a method for service orchestration capable of integrating network resources distributed in a cloud network to provide a service required by a service provider (par [0003])) comprising: an orchestrator (service orchestration planner 201 (FIG. 4)) for a virtualized computing infrastructure (Kim teaches that the service orchestration planner analyzes a service specification received from the service interface handler and configures a virtual network from the service attribute detail information included in the service specification (par [0067]; FIG. 4)), wherein the orchestrator comprises processing circuitry coupled to memory (processor module and storage module (par [0032]); FIG. 5 is processed by orchestration planner (par [0069]), indicating a processor and memory), configured to: receive a service definition for a service (Kim teaches that the service orchestration planner analyzes a service specification received from the service interface handler (par [0067]; FIG. 4)), wherein the service definition specifies an identifier of a backend virtual network for the service (Kim teaches that the virtual network is configured from the service attribute detail information included in the service specification (par [0067]); the service attribute detail information includes information on the virtual function and the application server, micro data center (MDC) information, chaining rule of a specific virtual function when the specific virtual function is changed according to the environment condition (par [0045][0049][0050][0054]); that the service orchestration planner analyzes the service specification and recognizes the capacity and the function of the MDC required by the service attribute detail information of the service specification (par [0071]; FIG. 5); MDC includes at least one virtual function or an application server (par [0033]).  With identifier of (i.e., capacity and function of the MDC), orchestration planner specifies an MDC candidate satisfying the requirement specified in the service attribute detail information of the service specification (par [0072]; FIG. 5)); and a network controller (service orchestration controller 203 (FIG. 4)), wherein the network controller comprises processing circuitry coupled to memory (processor module and storage module (par [0032]); the fact that the service orchestration controller performs functions such as controlling or transferring indicates a processing module and a storage module (par [0095][0143])), configured to: send, to a computing device (processor within MDC) that hosts a backend virtual execution element (virtual function/application server (FIG. 4)) for the service, interface configuration data to configure, for the backend virtual execution element, a virtual network interface for the backend virtual network (Kim teaches that the service orchestration controller transmits a service execution control command to at least one of the MDC 2000a to 2000c (par [0038][0096]); MDC includes at least one virtual function or an application server (par [0033]; FIG. 4); in the MDC, the virtual function, and the application servers are connected to each other via the virtual link (par [0126]); the virtual network is configured by arranging all application servers and virtual functions necessary for the service in the service template and connecting the application servers with the virtual functions by the virtual link (par [0126]); the information on the service flow A for the initial service execution, and the information on the relevant MDC, the virtual function, the application server are included in the initial execution instance message that is transmitted to the service orchestration controller (par [0132])).  
By teaching that the capacity and function specified in attribute detail information, Kim et al. teaches wherein the service definition specifies an identifier of a backend virtual network for the service.  Although teaching load balancer, Kim et al. not explicitly teach and create a load balancer object for a load balancer.  Further, although teaching that the application servers or the virtual functions are distributed to coincide with the use frequency of the service and the performance requirement of the service recorded in the service attribute detail information (par [0125]) and the service specification includes load balancer (par [0116][0122]), Kim does not explicitly teach and configure the load balancer to load balance service traffic for the service in part to the virtual network interface for the backend virtual network. Berenberg et al. teaches such limitations. 
Berenberg et al. is directed to system and method for deploying, scaling and managing network endpoint groups in cloud computing environments.  More specifically, Berenberg et al. teaches wherein the service definition specifies an identifier of a backend virtual network for the service (Berenberg et al. teaches that the data requests are associated with a particular backend service or backend service application (col. 8, lines 41-45), indicating identifying information; routers and switches are configured to route data requests to a particular backend based on a forwarding rule identifying the IP address: port tuples of the virtual machines or containers within a NEG that is associated with the particular backend service (col. 7, lines 38-43); incoming data request is an HTTPS service traffic type and pertains to secure medical record data, the HTTPS target proxy compares the incoming data request to the listings identified in the URL map and determines the specific Application load balancer (col. 12, lines 15-23)), and create a load balancer object for a load balancer (Berenberg et al. teaches that a backend service orchestrator platform using an ingress API (col. 13, lines 47-49); the ingress API configures an ingress load balance object which is further configured to populate endpoint objects for network endpoints to be configured in a network endpoint group (NEG)(col. 13, lines 51-54)) and configure the load balancer to load balance service traffic for the service in part to the virtual network interface for the backend virtual network (Berenberg et al. teaches that a target proxy checks each incoming request against a URL map and determines the appropriate backend service load balancer for each request (col. 12, lines 4-7); a backend service load balancer identifies the network endpoints in order to distribute load balanced service traffic (column 5, lines 21-25)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim so that the network controller configures a load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network, as taught by Berenberg et al.  The modification would have allowed the system to benefit users from greater performance (see Berenberg et al., col. 4, lines 17-24). 

Regarding Claim 2, the combined teachings of Kim and Berenberg et al. teach The system of claim 1, and further, the references teach wherein the orchestrator is configured to direct the network controller to create the load balancer for the service (Kim teaches that the application servers or the virtual functions are distributed to coincide with the use frequency of the service and the performance requirement of the service recorded in the service attribute detail information (par [0125]); service specification is transferred to the service orchestrator, and the service specification includes load balancer (par [0109][0116]); service orchestration planner received the service specification configures the service template using information included in the service specification (par [0122]); Berenberg et al. teaches the ingress API configures an ingress load balance object which is further configured to populate endpoint objects for network endpoints to be configured in a network endpoint group (NEG)(col. 13, lines 51-54)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim so that the network controller configures a load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network, as taught by Berenberg et al.  The modification would have allowed the system to benefit users from greater performance (see Berenberg et al., col. 4, lines 17-24). 

Regarding Claim 4, the combined teachings of Kim and Berenberg et al. teach The system of claim 1, and further, the references teach wherein the orchestrator is configured to annotate configuration data for the backend virtual execution element to specify the backend virtual network (Kim teaches that a service orchestration planner generates virtual network configuration information (par [0068]); the service orchestration scheduler configures a service chain composed of connection pair information between a connection point to which traffic of the service user is introduced and connection points of the application server or the virtual function (par [0090]); service orchestration planner consider the most suitable MDC and the zone of the suitable MDC to which the virtual function and the application server are provisioned, and connect the virtual function with the application server by a virtual link to establish a virtual network (par [0123])), and wherein the network controller is configured to, based on the annotated configuration data for the backend virtual execution element, send the interface configuration data to configure, for the backend virtual execution element, the virtual network interface for the backend virtual network (Kim teaches that the service orchestration controller transmits a service execution control command to at least one of the MDC 2000a to 2000c (par [0038][0096]); the information on the service flow A for the initial service execution, and the information on the relevant MDC, the virtual function, the application server are included in the initial execution instance message that is transmitted to the service orchestration controller (par [0132])).  

Regarding Claim 5, the combined teachings of Kim and Berenberg et al. teach The system of claim 1, and further, the references teach wherein to configure the load balancer, the network controller is configured to: receive a virtual network address for the virtual network interface for the backend virtual network (Kim teaches that the service orchestration controller transmits a service execution control command to at least one of the MDC 2000a to 2000c (par [0038][0096]); the information on the service flow A for the initial service execution, and the information on the relevant MDC, the virtual function, the application server are included in the initial execution instance message that is transmitted to the service orchestration controller (par [0132]); Berenberg et al. teaches that network endpoints are configured within a NEG are associated with respective IP addresses (col. 5, lines 17-20)); and configure the load balancer to load balance the service traffic in part to the virtual network address (Kim teaches application servers or the virtual functions are distributed to coincide with the use frequency of the service and the performance requirement of the service recorded in the service attribute detail information (par [0125]) and the service specification includes load balancer (par [0116][0122]); Berenberg et al. teaches that IP address of a network endpoint belongs to the specific virtual computing instance providing the backend service (col. 6, lines 47-50)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim so that the VM is configured with a virtual network address, as taught by Berenberg et al.  The modification would have allowed the system to benefit users from greater performance (see Berenberg et al., col. 4, lines 17-24). 

Regarding Claim 7, the combined teachings of Kim and Berenberg et al. teach The system of claim 1, and further, the references teach wherein the orchestrator is configured to create, in the network controller, a load balancer member object, of the load balancer, for the backend virtual execution element and to annotate the load balancer member object with an annotation to specify the backend virtual network for the service (Berenberg et al. teaches that a backend service orchestrator platform using an ingress API (col. 13, lines 47-49); the ingress API configures an ingress load balance object which is further configured to populate endpoint objects for network endpoints to be configured in a network endpoint group (NEG)(col. 13, lines 51-54); that IP address of a network endpoint belongs to the specific virtual computing instance providing the backend service (col. 6, lines 47-50); network endpoints are configured within a NEG are associated with respective IP addresses (col. 5, lines 17-20)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim so that the orchestrator is configured to create, in the network controller, a load balancer member object, of the load balancer, for the backend virtual execution element, as taught by Berenberg et al.  The modification would have allowed the system to benefit users from greater performance (see Berenberg et al., col. 4, lines 17-24). 

Regarding Claim 12, Kim teaches An orchestrator (service orchestration planner 201 (FIG. 4)) for a virtualized computing infrastructure (Kim teaches that the service orchestration planner analyzes a service specification received from the service interface handler and configures a virtual network from the service attribute detail information included in the service specification (par [0067]; FIG. 4)), the orchestrator comprising: processing circuitry coupled to memory (processor module and storage module (par [0032]); FIG. 5 is processed by orchestration planner (par [0069]), indicating a processor and memory), configured to: receive a service definition for a service (Kim teaches that the service orchestration planner analyzes a service specification received from the service interface handler (par [0067]; FIG. 4)), wherein the service definition specifies an identifier of a backend virtual network for the service (Kim teaches that the virtual network is configured from the service attribute detail information included in the service specification (par [0067]); the service attribute detail information includes information on the virtual function and the application server, micro data center (MDC) information, chaining rule of a specific virtual function when the specific virtual function is changed according to the environment condition (par [0045][0049][0050][0054]); that the service orchestration planner analyzes the service specification and recognizes the capacity and the function of the MDC required by the service attribute detail information of the service specification (par [0071]; FIG. 5); MDC includes at least one virtual function or an application server (par [0033]).  With identifier of (i.e., capacity and function of the MDC), orchestration planner specifies an MDC candidate satisfying the requirement specified in the service attribute detail information of the service specification (par [0072]; FIG. 5)); configure, based in part on the specified backend virtual network for the service, a network controller to configure the load balancer to load balance service traffic for the service in part to a virtual network interface, of a backend virtual execution element, for the backend virtual network (Kim teaches that the service orchestration controller transmits a service execution control command to at least one of the MDC 2000a to 2000c (par [0038][0096]); MDC includes at least one virtual function or an application server (par [0033]; FIG. 4); in the MDC, the virtual function, and the application servers are connected to each other via the virtual link (par [0126]); the virtual network is configured by arranging all application servers and virtual functions necessary for the service in the service template and connecting the application servers with the virtual functions by the virtual link (par [0126]); the information on the service flow A for the initial service execution, and the information on the relevant MDC, the virtual function, the application server are included in the initial execution instance message that is transmitted to the service orchestration controller (par [0132])).  
By teaching that the capacity and function specified in attribute detail information, Kim et al. teaches wherein the service definition specifies an identifier of a backend virtual network for the service.  Although teaching load balancer, Kim et al. not explicitly teach create a load balancer object for a load balancer.  Further, although teaching that the application servers or the virtual functions are distributed to coincide with the use frequency of the service and the performance requirement of the service recorded in the service attribute detail information (par [0125]) and the service specification includes load balancer (par [0116][0122]), Kim does not explicitly teach and configure the load balancer to load balance service traffic for the service in part to the virtual network interface for the backend virtual network. Berenberg et al. teaches such limitations. 
Berenberg et al. is directed to system and method for deploying, scaling and managing network endpoint groups in cloud computing environments.  More specifically, Berenberg et al. teaches wherein the service definition specifies an identifier of a backend virtual network for the service (Berenberg et al. teaches that the data requests are associated with a particular backend service or backend service application (col. 8, lines 41-45), indicating identifying information; routers and switches are configured to route data requests to a particular backend based on a forwarding rule identifying the IP address: port tuples of the virtual machines or containers within a NEG that is associated with the particular backend service (col. 7, lines 38-43); incoming data request is an HTTPS service traffic type and pertains to secure medical record data, the HTTPS target proxy compares the incoming data request to the listings identified in the URL map and determines the specific Application load balancer (col. 12, lines 15-23)); and create a load balancer object for a load balancer (Berenberg et al. teaches that a backend service orchestrator platform using an ingress API (col. 13, lines 47-49); the ingress API configures an ingress load balance object which is further configured to populate endpoint objects for network endpoints to be configured in a network endpoint group (NEG)(col. 13, lines 51-54)) configure, based in part on the specified backend virtual network for the service, a network controller to configure the load balancer to load balance service traffic for the service in part to a virtual network interface, of a backend virtual execution element, for the backend virtual network (Berenberg et al. teaches that a target proxy checks each incoming request against a URL map and determines the appropriate backend service load balancer for each request (col. 12, lines 4-7); a backend service load balancer identifies the network endpoints in order to distribute load balanced service traffic (column 5, lines 21-25)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orchestrator of Kim so that the network controller configures a load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network, as taught by Berenberg et al.  The modification would have allowed the system to benefit users from greater performance (see Berenberg et al., col. 4, lines 17-24). 

Regarding Claim 13, Kim teaches A method comprising: receiving, by an orchestrator for a virtualized computing infrastructure, a service definition for a service (Kim teaches that the service orchestration planner analyzes a service specification received from the service interface handler (par [0067]; FIG. 4)), wherein the service definition specifies an identifier of a backend virtual network for the service (Kim teaches that the virtual network is configured from the service attribute detail information included in the service specification (par [0067]); the service attribute detail information includes information on the virtual function and the application server, micro data center (MDC) information, chaining rule of a specific virtual function when the specific virtual function is changed according to the environment condition (par [0045][0049][0050][0054]); that the service orchestration planner analyzes the service specification and recognizes the capacity and the function of the MDC required by the service attribute detail information of the service specification (par [0071]; FIG. 5); MDC includes at least one virtual function or an application server (par [0033]).  With identifier of (i.e., capacity and function of the MDC), orchestration planner specifies an MDC candidate satisfying the requirement specified in the service attribute detail information of the service specification (par [0072]; FIG. 5)); sending, by a network controller, to a computing device that hosts a backend virtual execution element for the service, interface configuration data to configure, for the backend virtual execution element, a virtual network interface for the backend virtual network (Kim teaches that the service orchestration controller transmits a service execution control command to at least one of the MDC 2000a to 2000c (par [0038][0096]); MDC includes at least one virtual function or an application server (par [0033]; FIG. 4); in the MDC, the virtual function, and the application servers are connected to each other via the virtual link (par [0126]); the virtual network is configured by arranging all application servers and virtual functions necessary for the service in the service template and connecting the application servers with the virtual functions by the virtual link (par [0126]); the information on the service flow A for the initial service execution, and the information on the relevant MDC, the virtual function, the application server are included in the initial execution instance message that is transmitted to the service orchestration controller (par [0132])).  
By teaching that the capacity and function specified in attribute detail information, Kim et al. teaches wherein the service definition specifies an identifier of a backend virtual network for the service.  Although teaching load balancer, Kim et al. not explicitly teach creating, by the orchestrator, a load balancer object for a load balancer.  Further, although teaching that the application servers or the virtual functions are distributed to coincide with the use frequency of the service and the performance requirement of the service recorded in the service attribute detail information (par [0125]) and the service specification includes load balancer (par [0116][0122]), Kim does not explicitly teach and configuring, by the network controller, the load balancer to load balance service traffic for the service in part to the virtual network interface for the backend virtual network. Berenberg et al. teaches such limitations. 
Berenberg et al. is directed to system and method for deploying, scaling and managing network endpoint groups in cloud computing environments.  More specifically, Berenberg et al. teaches wherein the service definition specifies an identifier of a backend virtual network for the service (Berenberg et al. teaches that the data requests are associated with a particular backend service or backend service application (col. 8, lines 41-45), indicating identifying information; routers and switches are configured to route data requests to a particular backend based on a forwarding rule identifying the IP address: port tuples of the virtual machines or containers within a NEG that is associated with the particular backend service (col. 7, lines 38-43); incoming data request is an HTTPS service traffic type and pertains to secure medical record data, the HTTPS target proxy compares the incoming data request to the listings identified in the URL map and determines the specific Application load balancer (col. 12, lines 15-23)); creating, by the orchestrator, a load balancer object for a load balancer (Berenberg et al. teaches that a backend service orchestrator platform using an ingress API (col. 13, lines 47-49); the ingress API configures an ingress load balance object which is further configured to populate endpoint objects for network endpoints to be configured in a network endpoint group (NEG)(col. 13, lines 51-54)) and configuring, by the network controller, the load balancer to load balance service traffic for the service in part to the virtual network interface for the backend virtual network (Berenberg et al. teaches that a target proxy checks each incoming request against a URL map and determines the appropriate backend service load balancer for each request (col. 12, lines 4-7); a backend service load balancer identifies the network endpoints in order to distribute load balanced service traffic (column 5, lines 21-25)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim so that the network controller configures a load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network, as taught by Berenberg et al.  The modification would have allowed the system to benefit users from greater performance (see Berenberg et al., col. 4, lines 17-24). 

Regarding Claim 14, the combined teachings of Kim and Berenberg et al. teach The method of claim 13, and further, the references teach further comprising creating the load balancer for the service (Kim teaches that the application servers or the virtual functions are distributed to coincide with the use frequency of the service and the performance requirement of the service recorded in the service attribute detail information (par [0125]); service specification is transferred to the service orchestrator, and the service specification includes load balancer (par [0109][0116]); service orchestration planner received the service specification configures the service template using information included in the service specification (par [0122]); Berenberg et al. teaches that a backend service load balancer is configured in a cloud computing environment to identify the network endpoints to in order to distribute load balanced service traffic (col. 5, lines 21-25)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim so that the network controller configures a load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network, as taught by Berenberg et al.  The modification would have allowed the system to benefit users from greater performance (see Berenberg et al., col. 4, lines 17-24). 

Regarding Claims 16-17 and 19, Claims 16-17 and 19 are directed to method claims and they do not teach or further define over the limitations recited in claims 4-5 and 7.   Therefore, claims 16-17 and 19 are also rejected for similar reasons set forth in claims 4-5 and 7.
	
Claims 3, 6, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication No. 2016/0294643), Berenberg et al. (U.S. Patent No. 10,812,366), and further in view of Madhayyan et al. (U.S. Patent Application Publication No. 2018/0048716).

Regarding Claim 3, the combined teachings of Kim and Berenberg et al. teach The system of claim 1, however, the references do not teach wherein the network controller is configured to: allocate a service Internet Protocol (IP) address for the service; and configure the service with the service IP address.  Madhayyan et al. teaches such limitations. 
	Madhayyan et al. is directed to datapath triggered on-demand NFV service activation.  More specifically, Madhayyan et al. teaches wherein the network controller is configured to: allocate a service Internet Protocol (IP) address for the service (Madhayyan et al. teaches that a service container is instantiated for the requested service by a container manager (par [0049]); an IP address is assigned to the service container (par [0049]; FIG. 5)); and configure the service with the service IP address (Madhayyan et al. teaches that IP address is added as an entry to a table in the datapth engine (par [0049]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Berenberg et al. so that the service internet protocol address for the service is allocated, as taught by Madhayyan et al.  The modification would have allowed the system to instantiate containers when needed and remove containers that are inactive while providing customizing service for each subscriber (see Madhayyan et al., par [0031][0034]). 

Regarding Claim 6, the combined teachings of Kim and Berenberg et al. teach The system of claim 1, and further, the references teach wherein to configure the load balancer, the network controller is configured to: receive a virtual network address for the virtual network interface for the backend virtual network in association with a service Internet Protocol (IP) address for the service (Kim teaches that the service orchestration controller transmits a service execution control command to at least one of the MDC 2000a to 2000c (par [0038][0096]); the information on the service flow A for the initial service execution, and the information on the relevant MDC, the virtual function, the application server are included in the initial execution instance message that is transmitted to the service orchestration controller (par [0132]); Berenberg et al. teaches that network endpoints are configured within a NEG are associated with respective IP addresses (col. 5, lines 17-20)); and configure the load balancer to load balance the service traffic, sent to the service IP address, in part to the virtual network address (Kim teaches application servers or the virtual functions are distributed to coincide with the use frequency of the service and the performance requirement of the service recorded in the service attribute detail information (par [0125]) and the service specification includes load balancer (par [0116][0122]); Berenberg et al. teaches that IP address of a network endpoint belongs to the specific virtual computing instance providing the backend service (col. 6, lines 47-50)).  
	Although teaching that the virtual network address for the virtual network interface is received as noted above, the references do not explicitly teach receive a virtual network address for the virtual network interface for the backend virtual network in association with a service Internet Protocol (IP) address for the service; and configure the load balancer to load balance the service traffic, sent to the service IP address, in part to the virtual network address.  Madhayyan et al. teaches such a limitation. 
	Madhayyan et al. is directed to datapath triggered on-demand NFV service activation.  More specifically, Madhayyan et al. teaches that a service container is instantiated for the requested service by a container manager (par [0049]); an IP address is assigned to the service container (par [0049]; FIG. 5).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Berenberg et al. so that the service internet protocol address for the service is allocated, as taught by Madhayyan et al.  The modification would have allowed the system to instantiate containers when needed and remove containers that are inactive while providing customizing service for each subscriber (see Madhayyan et al., par [0031][0034]). 

Regarding Claim 15, the combined teachings of Kim and Berenberg et al. teach The method of claim 13, however, the references do not teach further comprising: allocating a service Internet Protocol (IP) address for the service; and configuring the service with the service IP address.  Madhayyan et al. teaches such limitations. 
	Madhayyan et al. is directed to datapath triggered on-demand NFV service activation.  More specifically, Madhayyan et al. teaches further comprising: allocating a service Internet Protocol (IP) address for the service (Madhayyan et al. teaches that a service container is instantiated for the requested service by a container manager (par [0049]); an IP address is assigned to the service container (par [0049]; FIG. 5)); and configuring the service with the service IP address (Madhayyan et al. teaches that IP address is added as an entry to a table in the datapth engine (par [0049]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim and Berenberg et al. so that the service internet protocol address for the service is allocated, as taught by Madhayyan et al.  The modification would have allowed the system to instantiate containers when needed and remove containers that are inactive while providing customizing service for each subscriber (see Madhayyan et al., par [0031][0034]). 

Regarding Claim 18, the combined teachings of Kim and Berenberg et al. teach The method of claim 13, and further, the references teach wherein configuring the load balancer further comprises: receiving a virtual network address for the virtual network interface for the backend virtual network in association with a floating Internet Protocol (IP) address for the service (Kim teaches that the service orchestration controller transmits a service execution control command to at least one of the MDC 2000a to 2000c (par [0038][0096]); the information on the service flow A for the initial service execution, and the information on the relevant MDC, the virtual function, the application server are included in the initial execution instance message that is transmitted to the service orchestration controller (par [0132])); and configuring the load balancer to load balance the service traffic, sent to the service IP address, in part to the virtual network address (Kim teaches application servers or the virtual functions are distributed to coincide with the use frequency of the service and the performance requirement of the service recorded in the service attribute detail information (par [0125]) and the service specification includes load balancer (par [0116][0122]); Berenberg et al. teaches that IP address of a network endpoint belongs to the specific virtual computing instance providing the backend service (col. 6, lines 47-50)).  
	Although teaching that the virtual network address for the virtual network interface is received as noted above, the references do not explicitly teach receiving a virtual network address for the virtual network interface for the backend virtual network in association with a floating Internet Protocol (IP) address for the service; and configuring the load balancer to load balance the service traffic, sent to the service IP address, in part to the virtual network address.  Madhayyan et al. teaches such a limitation. 
	Madhayyan et al. is directed to datapath triggered on-demand NFV service activation.  More specifically, Madhayyan et al. teaches that a service container is instantiated for the requested service by a container manager (par [0049]); an IP address is assigned to the service container (par [0049]; FIG. 5), indicating a floating IP address.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim and Berenberg et al. so that the service internet protocol address for the service is allocated, as taught by Madhayyan et al.  The modification would have allowed the system to instantiate containers when needed and remove containers that are inactive while providing customizing service for each subscriber (see Madhayyan et al., par [0031][0034]). 

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication No. 2016/0294643), Berenberg et al. (U.S. Patent No. 10,812,366), and further in view of Huang et al. (EP 3316532A1).

Regarding Claim 8, the combined teachings of Kim and Berenberg et al. teach The system of claim 7, and further, the references teach wherein, to configure the load balancer, the network controller is configured to, based on the annotation to specify the backend virtual network for the service, configure the load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network (Berenberg et al. teaches that IP address of a network endpoint belongs to the specific virtual computing instance providing the backend service (col. 6, lines 47-50); that network endpoints are configured within a NEG are associated with respective IP addresses (col. 5, lines 17-20)).  
Although teaching that the virtual network controller configures the VNC global load balancing as noted above, the references do not explicitly teach wherein, to configure the load balancer, the network controller is configured to, based on the annotation to specify the backend virtual network for the service, configure the load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network.  Huang et al. teaches such a limitation. 
Huang et al. is directed to computer device, system and method for implementing load balancing.  More specifically, Huang et al. teaches that a virtual management unit 20112 is configured to create or delete the load balancing virtual machine 20212 according to the configuration information for creating a load balancing virtual machine (par [0100]; FIG. 2B).  Further. Huang et al. teaches that the load balancing virtual machine 20212 receives the service sent by the virtual machine 20213, and selects a back-end server to process the service initiated by the virtual machine 20213 (Step 906 of FIG. 9; par [0192]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Berenberg et al. so that the network controller is configured to configure the load balancer to load balance the service traffic in part to the virtual network interface for the backend virtual network based on the annotation to specify the backend virtual network for the service, as taught by Huang et al.  The modification would have allowed the system to prevent congestion caused by a centralized load balancing node (see Huang et al., par [0195]). 

Regarding Claim 20, Claim 20 is directed to a method claim and it does not teach or further define over the limitations recited in claim 8.   Therefore, claim 20 is also rejected for similar reasons set forth in claim 8.
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication No. 2016/0294643), Berenberg et al. (U.S. Patent No. 10,812,366), and further in view of Suresh et al. (U.S. Patent No. 10,243,919).

Regarding Claim 9, the combined teachings of Kim and Berenberg et al. teach The system of claim 1, however, the references do not explicitly teach wherein the virtual network interface for the backend virtual network is the primary interface of the backend virtual execution element.  Suresh et al. teaches such a limitation. 
	Suresh et al. is directed to rule-based automation of DNS service discovery.  More specifically, Suresh et al. teaches that a first DNS record points to a primary network interface of the virtual machine, while a second DNS record points to a management network interface of the virtual machine (col. 4, line 55- col. 5, line 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Berenberg et al. so that the virtual network interface for the backend virtual network is the primary interface of the backend virtual network, as taught by Suresh et al.  The modification would have allowed the system to utilize different ports for different tasks (see Suresh et al., col. 4, line 55-col. 5, line 1). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication No. 2016/0294643), Berenberg et al. (U.S. Patent No. 10,812,366), and further in view of Feng et al. (U.S. Patent Application Publication No. 2020/0252376).

Regarding Claim 10, the combined teachings of Kim and Berenberg et al. teach The system of claim 1, and further, the references teach wherein the backend virtual execution element comprises a Kubernetes pod (Berenberg et al. teaches that tools for backend service orchestration and management include Kubernetes, and using Kubernetes, a load balancer targets container pods (col. 6, line 62-col. 7, line 1).  
	However, the references do not explicitly teach wherein the backend virtual execution element comprises a Kubernetes pod.  Feng et al. teaches such a limitation. 
	Feng et al. is directed to network context monitoring within service mesh containerization environment.  More specifically, Feng et al. teaches that the pod is a Kubernetes pod (par [0016]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Berenberg et al. so that the backend virtual execution element comprises a Kubernetes pod, as taught by Feng et al.  The modification would have allowed the system to provide container services (see Feng et al., par [0051]). 

Regarding Claim 11, the combined teachings of Kim, Berenberg et al., and Feng et al. teach The system of claim 10, and further, the references teach wherein the load balancer comprises a Kubernetes service that provides access to the Kubernetes pod via a service Internet Protocol (IP) address assigned to the Kubernetes service (Feng et al. teaches that service mesh proxy allows for the application containers to operate in a service mesh infrastructure, and that service mesh infrastructure provides various additional features for the application containers such as load balancing (par [0015]); container provides services (par [0042][0049]); container service includes Kubernetes (par [0051]); application containers within the pod share the same IP address and port space (par [0016])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and Berenberg et al. so that the load balancer comprises a Kubernetes service that provides access to the Kubernetes pod via a service IP address assigned to the Kubernetes service, as taught by Feng et al.  The modification would have allowed the system to provide container services (see Feng et al., par [0051]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414